Citation Nr: 1703772	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  15-06 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

Entitlement to service connection for heart disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The record reflects the Veteran had active service in the United States Navy from March 1964 to March 1984, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, denied service connection for ischemic heart disease.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

For the reasons stated below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that service connection is warranted for ischemic heart disease based upon Agent Orange/herbicide exposure during his Vietnam service.

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases such as ischemic heart disease shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

Ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasms) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  However, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  Note (2), 38 C.F.R. § 3.309(e).

VA has acknowledged the Veteran's Vietnam service.  The case was denied below, however, based upon the determination the Veteran did not have ischemic heart disease.  The Board acknowledges that the Veteran has asserted private medical records confirm he has ischemic heart disease, and has waived initial agency of original jurisdiction (AOJ) consideration of such in accord with 38 C.F.R. § 20.1304(c).  However, while these records show findings of conditions including atrial fibrillation, chest pain, and hypertension, these records do not appear to actually show a diagnosis of ischemic heart disease.   

The Board further notes that an August 2013 VA examiner explicitly stated the Veteran does not have ischemic heart disease.  Nevertheless, as part of the stated rationale the examiner also stated the Veteran "has coronary artery disease, but he does not have ischemic heart disease."  As coronary artery disease is explicitly recognized as ishemic heart disease under 38 C.F.R. § 3.309(e), such a statement appears contradictory.  Therefore, the Board must find that this examination is not adequate for resolution of this case.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In view of the foregoing, the Board finds a remand is required to accord the Veteran a new examination to clarify whether he has ischemic heart disease for purposes of 38 C.F.R. § 3.309(e).  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his heart since August 2013.  Even if the Veteran does not respond, determine if there are any VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  The Veteran should be afforded an examination to clarify the nature of his any heart disease found to be present.  The examiner should specifically indicate whether the Veteran has ischemic heart disease, to include but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasms) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  In making this determination, the examiner should explicitly address the August 2013 VA examination statement that the Veteran has coronary artery disease.

If the Veteran is shown to have a chronic heart disorder other than ischemic heart disease or his already service-connected hypertension, the examiner should express an opinion as to whether it is at least as likely as not it was incurred in or otherwise the result of active service.

A complete rationale for any opinion expressed should be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

4.  Then, readjudicate the issue on appeal.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the January 2015 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

